DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 11, 2022. Claims 1-3, 5-15 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.
	The argument features Zisimopoulos and Yang fail to disclose determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB; determining that an access attempt of the one or more second access categories is allowed based on a failure of acquiring the second SIB; and performing an uplink (UL) transmission for the one or more second access categories to the network based on the determination that the access attempt of the one or more second access categories is allowed.
The examiner respectfully disagrees with the applicant’s statement and asserts that Zisimopoulos discloses determining that an access attempt of the one or more second access categories is allowed based on a failure of acquiring the second SIB [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]; and performing an uplink (UL) transmission for the one or more second access categories to the network based on the determination that the access attempt of the one or more second access categories is allowed [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]. Yang discloses determining that barring information for the one or more second access categories is included in a second SIB based on the first 
The argument features Yang fails to disclose or suggest features related to evaluating access attempts based on success of failure of acquiring a second SIB.
The examiner respectfully disagrees with the applicant’s statement and asserts that, using the broadest reasonable interpretation, “a failure of acquiring a second SIB” means that there is no inhibition/restriction. Hence, the resources are available (par. 65, lines 16-19). The applicant will need to further amend the independent claims to indicate the patentable subject matter.
In view of the above, the rejection using Zisimopoulos and Yang is maintained as repeated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zisimopoulos et al. (U.S. Patent Application Number: 2016/0044727) in view Yang et al. (U.S. Patent Application Number: 2016/0302135).
Consider claim 1; Zisimopoulos discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a network, a configuration of a plurality of access categories comprising one or more first access categories [e.g. normal priority (par. 52, lines 3-7)], and one or more second access categories different from the one or more first access categories [e.g. high priority (par. 52, lines 3-7)]; 

determining that an access attempt of the one or more second access categories is allowed based on a failure of acquiring the second SIB [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]; and 
performing an uplink (UL) transmission for the one or more second access categories to the network based on the determination that the access attempt of the one or more second access categories is allowed [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]. Zisimopoulos discloses the claimed invention except: determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB.
In an analogous art Yang discloses determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB [the enhanced access barring of the second SIB is based on the access class barring of the first SIB (par. 31, 39)].
It is an object of Zisimopoulos’ invention to provide access class barring. It is an object of Yang’s invention to provide access barring of wireless devices on a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zisimopoulos by including a second SIB, as taught by Yang, for the purpose of efficiently providing services in a telecommunication system.
Consider claim 2, as applied in claim 1; Zisimopoulos discloses the first SIB indicates the one or2 Attorney Docket No. 2101-72164more first access categories [e.g. normal priority (par. 52, lines 3-7)] for which barring information is included in the first SIB (par. 65, lines 3-10). 
claim 3, as applied in claim 1; Yang discloses the first SIB indicates the one or more second access categories for which barring information is included in the second SIB [this is based on the first/initial access class barring information (par. 39)].
Consider claim 5, as applied in claim 1; Yang discloses acquiring the second SIB from the network based on scheduling information for the second SIB received from the network [e.g. based on the overload condition (par. 35, 39)].
Consider claim 6, as applied in claim 5; Yang discloses performing access barring check for the access attempt of the one or more second access categories based on the barring information for the one or more second access categories (par. 53, lines 2-8).
Consider claim 7, as applied in claim 1; Zisimopoulos discloses the barring information for the one or more first access categories is common to all public land mobile networks (PLMNs) [e.g. no resources are available (par. 65, lines 14-16)].
Consider claim 8, as applied in claim 1; Zisimopoulos discloses the barring information for the one or more first access categories is a specific to a particular PLMN (par. 65, lines 3-6, 8-10).
Consider claim 9, as applied in claim 1; Zisimopoulos discloses receiving an indicator (e.g. ACB parameter) indicating enabling, updating or disabling of the first SIB (par. 65, lines 8-11).
Consider claim 10, as applied in claim 1; Yang discloses the first SIB (e.g. ACB) indicates enabling, updating or disabling of the second SIB (e.g. EAB) [based on the overload condition (par. 39)].
Consider claim 11, as applied in claim 1; Zisimopoulos discloses receiving an indicator (e.g. ACB parameter) indicating enabling, updating or disabling of access control for the one or more first access categories [e.g. normal priority (par. 52, lines 3-7; par. 65, lines 8-16)].
Consider claim 12, as applied in claim 11; Zisimopoulos discloses requesting delivery of a SIB carrying the barring information for the one or more first access categories based on the indicator [e.g. ACB parameter (par. 52, lines 12-19; par. 65, lines 8-16)].
claim 13; Zisimopoulos discloses a user equipment (UE) in a wireless communication system, the UE comprising: 
a memory (par. 67, lines 11-14); 
a transceiver (par. 66, lines 5-7); and 
a processor (par. 67), operably coupled to the memory and the transceiver (par. 66, line 5 – par. 67, line 14), and configured to:
control the transceiver (par. 66, lines 5-7) to receive, from a network, a configuration of a plurality of access categories comprising one or more first access categories [e.g. normal priority (par. 52, lines 3-7)], and one or more second access categories different from the one or more first access categories [e.g. high priority (par. 52, lines 3-7)]; 
acquire, from the network, a first system information block (SIB) including barring information for the one or more first access categories (par. 65, lines 3-10); 
determine that an access attempt of the one or more second access categories is allowed based on a failure of acquiring the second SIB [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]; and 
control the transceiver (par. 66, lines 5-7) to perform an uplink (UL) transmission for the one or more second access categories to the network based on the determination that the access attempt of the one or more second access categories is allowed [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]. Zisimopoulos discloses the claimed invention except: determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB.
In an analogous art Yang discloses determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB [the enhanced access barring of the second SIB is based on the access class barring of the first SIB (par. 31, 39)].

Consider claim 14; Zisimopoulos discloses a processor for a wireless communication device in a wireless communication system (par. 67), wherein the processor is configured to control the wireless communication device to:
receive, from a network, a configuration of a plurality of access categories comprising one or more first access categories [e.g. normal priority (par. 52, lines 3-7)], and one or more second access categories different from the one or more first access categories [e.g. high priority (par. 52, lines 3-7)]; 
acquire, from the network, a first system information block (SIB) including barring information for the one or more first access categories (par. 65, lines 3-10); 
determine that an access attempt of the one or more second access categories is allowed based on a failure of acquiring the second SIB [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]; and 
control the transceiver (par. 66, lines 5-7) to perform an uplink (UL) transmission for the one or more second access categories to the network based on the determination that the access attempt of the one or more second access categories is allowed [a failure of acquiring the second SIB means the access category is not barred (par. 65, lines 16-19)]. Zisimopoulos discloses the claimed invention except: determining that barring information for the one or more second access categories is included in a second SIB based on the first SIB.

It is an object of Zisimopoulos’ invention to provide access class barring. It is an object of Yang’s invention to provide access barring of wireless devices on a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zisimopoulos by including a second SIB, as taught by Yang, for the purpose of efficiently providing services in a telecommunication system.
Consider claim 15, as applied in claim 1; Zisimopoulos discloses the UE is in communication with at least one of a mobile device, a network, or autonomous vehicles other than the UE (par. 61, lines 14-23).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646